ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed Claim Amendments
	The proposed amendments filed March 3, 2022 after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Proposed Claims Filing Date
March 3, 2022
Amended
1, 3-6, 8-10
Cancelled
2, 7
Pending
1, 3-6, 8-20
Withdrawn
11-20
Under Examination
1, 3-6, 8-10


Response to Proposed Amendments and Arguments
Specification Objection
	The proposed specification amendments appear to overcome the specification objection.
Claim Objections
	The proposed claim 3, 4, and 6 amendments appear to overcome the claim objections.
112(b)
	The proposed claim 1 amendment appears to overcome the 112(b) rejection.
Thomas in view of Pawlikowski
	The proposed claim amendment and below argument appear to overcome the rejection of Thomas in view of Pawlikowski.
	The applicant argues Pawlikowski fails to disclose a copper-nickel-phosphorus material (Remarks pg. 9 para. 1).

Thomas in view of either one of Xia or Mori ‘307
	The proposed claim amendment and below argument appear to overcome the rejection of Thomas in view of either one of Xia or Mori ‘307.
The applicant argues claim 7 has been amended into claim 1, where claim 7 was not rejected over Thomas in view of either one of Xia or Mori ‘307 (Remarks pg. 9 para. 4). 
Rifaut in view of Xia
The proposed claim amendment and below argument appear to overcome the rejection of Rifaut in view of Xia.
	The applicant argues claim 7 has been amended into claim 1, where claim 7 was not rejected over Rifaut in view of Xia (Remarks pg. 9 para. 7).
Rifaut in view of Pawlikowski and either one of Xia or Thomas
	The proposed claim amendment and below arguments appear to overcome the rejection of Rifaut in view of Pawlikowski and either one of Xia or Thomas.
The applicant argues Rifaut, Thomas, and Pawlikowski fail to disclose the use of copper nickel phosphorous in an additive manufacturing process (Remarks pg. 10 paras. 4, 5).
	The applicant argues Xia fails to disclose the use of phosphorus in an additive manufacturing technique (Remarks pg. 10 para. 6). 
The rejection is based on Pawlikowski teaching a CuNiSi alloy ([0031]).
Rifaut in view of either one of Mori ‘982 or Mori ‘307 and either one of Xia or Thomas
	The propose claim 1 amendments appears to overcome the rejection of Rifaut in view of either one of Mori ‘982 or Mori ‘307 and either one of Xia or Thomas.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735